NO. 12-14-00306-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

MICHAEL WAYNE GOFF,                              §      APPEAL FROM THE 3RD
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction.          Following a guilty plea,
Appellant was convicted of possession of a controlled substance, and his sentence was imposed
in open court on May 13, 2014.
       An appeal is perfected when notice of appeal is filed within thirty days after the day
sentence is imposed or suspended in open court unless a motion for new trial is timely filed.
TEX. R. APP. P. 26.2(a)(1). Appellant did not file a motion for new trial. Therefore, his notice of
appeal was due to have been filed no later than June 12, 2014. Appellant did not file his notice
of appeal until October 14, 2014, and did not file a motion for extension of time to file his notice
of appeal as permitted by Texas Rule of Appellate Procedure 26.3. See TEX. R. APP. P. 26.3
(appellate court may extend time for filing notice of appeal if, within fifteen days after deadline
for filing notice of appeal, appellant files notice of appeal in trial court and motion complying
with Texas Rule of Appellate Procedure 10.5(b) in appellate court). Therefore, his notice of
appeal was untimely.
       On October 27, 2014, this court notified Appellant that his notice of appeal was untimely
and that there was no timely motion for an extension of time to file the notice of appeal as
permitted by Rule 26.3. Appellant was further informed that the appeal would be dismissed
unless, on or before November 6, 2014, the information filed in this appeal was amended to
show the jurisdiction of this court. The deadline has passed, and Appellant has neither shown the
jurisdiction of this court nor otherwise responded to its October 27, 2014 notice.
         Because this court has no authority to allow the late filing of a notice of appeal except as
provided by Rule 26.3, the appeal must be dismissed. See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered November 12, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 12, 2014


                                         NO. 12-14-00306-CR


                                    MICHAEL WAYNE GOFF,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 3rd District Court
                          of Anderson County, Texas (Tr.Ct.No. 31278)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.